    Case 1:20-cv-02783-NLH Document 6 Filed 01/28/21 Page 1 of 5 PageID: 65



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
MARCEL STOHNER ANTONIO,             :
                                    :
          Petitioner,               :    Civ. No. 20-2783 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
DAVID E. ORTIZ,                     :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Marcel Stohner Antonio
C/O Elena Antonio
1075 S. Jefferson Street #123
Arlington, VA 22204

      Petitioner Pro se

HILLMAN, District Judge

      Marcel Stohner Antonio, a former federal prisoner at FCI

Fort Dix, 1 has filed an amended petition for writ of habeas

corpus under 28 U.S.C. § 2241 arguing that the trial court was

without jurisdiction to try his criminal case because “Title 18

USC § 3231 was NEVER authorized to be included in H.R. 3190 or

signed into ANY Public Law!!”        ECF No. 5 at 6 (emphasis in

original).     For the reasons expressed below, this Court will

dismiss the petition for lack of jurisdiction.



1 The petition is not moot even though Petitioner has finished
his custodial term because he remains on supervised release and
is challenging the validity of his conviction.
     Case 1:20-cv-02783-NLH Document 6 Filed 01/28/21 Page 2 of 5 PageID: 66



I.    BACKGROUND

       Petitioner pled guilty to possession of visual depictions

of minors engaging in sexually explicit conduct, 18 U.S.C. §

2252(a)(4)(B).       United States v. Antonio, No. 2:17-cr-00059

(E.D. Va. Sept. 6, 2017) (ECF No. 21). 2          The trial court

sentenced him to a total of 24-months imprisonment with 15 years

of supervised release.        Id. (Mar. 5, 2018) (ECF No. 37).

Petitioner did not file a direct appeal.           His motion to correct,

vacate, or set aside his federal conviction on October 26, 2018,

id. (oct. 26, 2018) (ECF No. 44), was recently dismissed by the

sentencing court, id. (Dec. 31, 2020) (ECF No. 70).

       Petitioner submitted the instant petition on April 15,

2020.       ECF No. 1.   The Court originally administratively

terminated the petition as Petitioner did not submit the Clerk’s

form for § 2241 petitions.         ECF No. 2.    Petitioner thereafter

submitted an amended petition, ECF No. 5.           The Court reopened

the matter for review.

II.    DISCUSSION

       A.    Legal Standard

       Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.         The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent




2   The Court takes judicial notice of these public filings.

                                       2
  Case 1:20-cv-02783-NLH Document 6 Filed 01/28/21 Page 3 of 5 PageID: 67



standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).    A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

     Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief.          28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

     B.    Analysis

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”         Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).       Generally, a challenge to the

validity of a federal conviction or sentence must be brought

under 28 U.S.C. § 2255.     See Jackman v. Shartle, 535 F. App’x

87, 88 (3d Cir. 2013) (per curiam) (citing Okereke v. United

States, 307 F.3d 117, 120 (3d Cir. 2002)).         “[Section] 2255

expressly prohibits a district court from considering a

challenge to a prisoner’s federal sentence under § 2241 unless

                                    3
  Case 1:20-cv-02783-NLH Document 6 Filed 01/28/21 Page 4 of 5 PageID: 68



the remedy under § 2255 is ‘inadequate or ineffective to test

the legality of his detention.’”        Snyder v. Dix, 588 F. App’x

205, 206 (3d Cir. 2015) (quoting 28 U.S.C. § 2255(e)); see also

In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997).

     Petitioner argues his petition could not be filed in the

sentencing court because it was an attack on the jurisdiction of

the sentencing court itself: “A 2nd or successive § 2255 is

returned to the trial/sentencing judge; and is thereby

COMPLETELY INEFFECTIVE since the judge has a vested interest in

outcome.”   ECF No. 5 at 4.     Petitioner argues that the trial

court lacked criminal jurisdiction to try his case because 18

U.S.C. § 3231, which provides that “[t]he district courts of the

United States shall have original jurisdiction ... of all

offenses against the laws of the United States,” was not

properly enacted into law.

     Section 2255 contains an explicit provision that permits

“[a] prisoner in custody under sentence of a court established

by Act of Congress claiming ... that the court was without

jurisdiction to impose such sentence” to file a motion to

vacate, set aside, or correct the sentence in the sentencing

court.   28 U.S.C. § 2255(a).     Since the plain text of the

statute permits a prisoner to challenge the jurisdiction of the

trial court via § 2255, it is not ineffective or inadequate such

that this Court would have jurisdiction under § 2241.

                                    4
  Case 1:20-cv-02783-NLH Document 6 Filed 01/28/21 Page 5 of 5 PageID: 69



Petitioner could have raised this argument in his first § 2255,

which was not dismissed until December 31, 2020.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.     Because Petitioner has already

filed a motion under § 2255, he cannot file a second or

successive motion without the permission of the Fourth Circuit.

28 U.S.C. §§ 2244, 2255(h).      The Court finds that it is not in

the interests of justice to transfer the petition because the

arguments raised are “unbelievably frivolous.”         See United

States v. States, 242 F. App'x 362 (7th Cir. 2007).          Nothing in

this opinion should be construed as preventing Petitioner from

asking permission from the Fourth Circuit himself if he so

chooses.

III. CONCLUSION

     For the foregoing reasons, the petition for writ of habeas

corpus is dismissed for lack of jurisdiction.

       An appropriate order will be entered.

Dated: January 28, 2021                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    5
